PUTNAM ASSET ALLOCATION FUNDS DISTRIBUTOR'S CONTRACT Distributor's Contract dated June 10, 2005, by and between PUTNAM ASSET ALLOCATION FUNDS, a Massachusetts business trust (the "Fund"), and PUTNAM RETAIL MANAGEMENT LIMITED PARTNERSHIP, a Massachusetts limited partnership ("Putnam"). WHEREAS, the Trust and Putnam are desirous of entering into this agreement to provide for the distribution by Putnam of shares of the various portfolio series of the Trust (each a "Fund"); NOW, THEREFORE, in consideration of the mutual agreements contained in the Terms and Conditions of Distributor's Contract attached to and forming a part of this Contract (the "Terms and Conditions"), the Trust hereby appoints Putnam as a distributor of shares of the Trust, and Putnam hereby accepts such appointment, all as set forth in the Terms and Conditions. A copy of the Agreement and Declaration of Trust of the Trust is on file with the Secretary of The Commonwealth of Massachusetts and notice is hereby given that this instrument is executed on behalf of the Trustees of the Trust as Trustees and not individually, and that the obligations of or arising out of this instrument are not binding upon any of the Trustees, officers or shareholders individually but are binding only upon the assets and property of the relevant Fund. IN WITNESS WHEREOF, PUTNAM ASSET ALLOCATION FUNDS and PUTNAM RETAIL MANAGEMENT LIMITED PARTNERSHIP have each caused this Distributor's Contract to be signed in its behalf, all as of the day and year first above written. PUTNAM ASSET ALLOCATION FUNDS /s/ Charles E. Porter By: Charles E. Porter Executive Vice President, Associate Treasurer and Principal Executive Officer PUTNAM RETAIL MANAGEMENT LIMITED PARTNERSHIP /s/ Richard A. Monaghan By: Richard A. Monaghan President 1 TERMS AND CONDITIONS OF DISTRIBUTOR'S CONTRACT 1. Reservation of Right Not to Sell. The Trust reserves the right to refuse at any time or times to sell hereunder any shares of beneficial interest ("shares") of a Fund for any reason deemed adequate by it. 2. Payments to Putnam. In connection with the distribution of shares of a Fund, Putnam will be entitled to receive: (a) payments pursuant to any Distribution Plan and Agreement from time to time in effect between the Trust and Putnam with respect to such Fund or any particular class of shares of such Fund, (b) any contingent deferred sales charges applicable to the redemption of shares of such Fund or of any particular class of shares of such Fund, determined in the manner set forth in the then current Prospectus and Statement of Additional Information of such Fund and (c) subject to the provisions of Section 3 below, any front-end sales charges applicable to the sale of shares of such Fund or of any particular class of shares of such Fund, less any applicable dealer discount. 3. Sales of Shares to Putnam and Sales by Putnam. Putnam will have the right, as principal, to sell shares of a Fund to investment dealers against orders therefor (a) at the public offering price (calculated as described below) less a discount determined by Putnam, which discount shall not exceed the amount of the sales charge referred to below, or (b) at net asset value. Upon receipt of an order to purchase shares from an investment dealer with whom Putnam has a Sales Contract, Putnam will promptly purchase shares from the relevant Fund to fill such order. The public offering price of a class of shares of a Fund shall be the net asset value of such shares then in effect, plus any applicable front-end sales charge determined in the manner set forth in the then current Prospectus and Statement of Additional Information of the Fund or as permitted by the Investment Company Act of 1940, as amended, and the Rules and Regulations of the Securities and Exchange Commission promulgated thereunder. In no event shall the public offering price exceed 1000/915ths of such net asset value, and in no event shall any applicable sales charge exceed 8 1/2% of the public offering price. The net asset value of the shares shall be determined in the manner provided in the Agreement and Declaration of Trust of the Trust as then amended and when determined shall be applicable to transactions as provided for in the then current Prospectus and Statement of Additional Information of the relevant Fund. Putnam will also have the right, as principal, to purchase shares from a Fund at their net asset value and to sell such shares to the public against orders therefor at the public offering price or at net asset value. Putnam will also have the right, as principal, to sell shares at their net asset value and not subject to a contingent deferred sales charge to such persons as may be approved by the Trustees of the Trust, all such sales to comply with the provisions of the Investment Company Act of 1940, as amended, and the Rules and Regulations of the Securities and Exchange Commission promulgated thereunder. 2 Putnam will also have the right, as agent for the Trust, to sell shares at the public offering price or at net asset value to such persons and upon such conditions as the Trustees of the Trust may from time to time determine. On every sale the Trust shall receive the applicable net asset value of the shares. Putnam will reimburse the Trust for any increased issue tax paid on account of sales charges. Upon receipt of registration instructions in proper form and payment for shares, Putnam will transmit such instructions to the Trust or its agent for registration of the shares purchased. 4. Sales of Shares by the Trust. The Trust reserves the right to issue shares at any time directly to its shareholders as a stock dividend or stock split and to sell shares to its shareholders or to other persons approved by Putnam at not less than net asset value. 5. Repurchase of Shares. Putnam will act as agent for the Trust in connection with the repurchase of shares by the Trust upon the terms and conditions set forth in the then current Prospectus and Statement of Additional Information of the relevant Fund. 6. Basis of Purchases and Sales of Shares. Putnam will use its best efforts to place shares sold by it on an investment basis. Putnam does not agree to sell any specific number of shares. Shares will be sold by Putnam only against orders therefor.
